Supplement Dated October 2, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Account JF-A Ensemble II Ensemble III This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. Changes to “Sub-Accounts and Funds” section of the prospectus: Effective October 1, 2014, Jackson Square Partners, LLC has been appointed co-sub-adviser of the LVIP Delaware Foundation® Conservative Allocation Fund.
